FILED
                             NOT FOR PUBLICATION                            MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALVA ESTRADA ALVAREZ,                           No. 10-72549

               Petitioner,                       Agency No. A070-644-302

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Salva Estrada Alvarez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to remand, Romero-Ruiz v. Mukasey, 538 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1057, 1062 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Estrada Alvarez’s motion to

remand to apply for cancellation of removal based on his marriage to a lawful

permanent resident where Estrada Alvarez failed to submit any evidence of

exceptional and extremely unusual hardship, and therefore did not show prima

facie eligibility for relief. See Partap v. Holder, 603 F.3d 1173, 1175 (9th Cir.

2010) (per curiam) (no abuse of discretion in denying motion to remand to apply

for cancellation after the birth of a U.S. citizen child where petitioner “did not

tender any evidence showing exceptional and extremely unusual hardship”)

(internal quotation marks omitted).

      Estrada Alvarez’s contention that it is improper for the BIA to make a prima

facie hardship determination in ruling on a motion to remand is unavailing. See id.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-72549